COLLIER, C. J.
It is insisted by the plaintiffin error, that the Chancellor erred,
1st. In rendering a decree against him for the note, or any part thereof.
2d. In rendering a final decree at the same term of the Court at which the master made his report.
1. When this cause was here at January, 1838, we decided, that the indorsement of the note of Rives and Vaughan, by the defendant in error to the plaintiff, being induced by a consideration, which the law denounces as illegal, passed no interest in the note to the indorsee as against his indorser; and that Taylor, and Blevins, who claimed under him with a full knowledge of the circumstances under which the note was acquired, could be “ considered in no other light, than that of a trustee for the true owner.” 8 Porter’s Rep. 251.
This being the law of the case, the defendant in error was entitled to the full benefit of the judgment against Vaughan ; or that being satisfied, he might recover of Taylor and Blevins, according to the sums they had respectively received on that judgment.
Though it appears from the answers of Vaughan and Phillips, that the judgment has been fully satisfied, and the proceeds paid to the order of Blevins; yet these answers can not be regarded as evidence against the other defendants to the bill. It may be considered as an indisputable general rule, that the answer of one defendant is not evidence against his co-defendant. This fule has its exceptions, but the case before us, is not one. 3 Phil. Ev. 931; C. & H’s ed. and the cases there cited. But Phillips was not a defendant, and-his answer can not be considsred in the scale of evidence, as entitled to more weight, than a mere ex parte affidavit taken at the instance of the complainant.
Placing the answers of Vaughan and Phillips, entirely out of view, as evidence against their co-defendants, and there is nothing to inform us, that the judgment against Vaughan has been satisfied. If it has not, the parties in whose name the suit was brought, we have seen, are mere trustees for the complainant, and should be declared such, and the judgment adjudged to belong to him.
It is not attempted by the bill to charge Taylor and Blevins *86for a conversion of the note of Rives and Vaughan, and it may be well questioned, whether an action at law, founded upon such an idea, could be sustained; that Equity would not entertain a bill, in which such an allegation was the gravamen of the case, will not be disputed. Yet in order to sustain the decree, we must be satisfied, that Taylor was guilty of a wrongful conversion of the note, and that Chancery could afford to the complainant the proper redress for such an injury. The first conclusion can not be attained, for it appears both from the bill and answers, that the complainant, under the form of a contract, voluntarily parted with the possession to Taylor, and it is not pretended that the note has been used by him for a purpose not contemplated by the parties at the time he acquired it; and the latter conclusion is alike untenable, for a Court of Chancery • will not lend its aid-t'o-rfepair- an-injury founded in a tort, and where the damages are unliquidated.'
It appears from the answers of Taylor andBleviris, that they were jointly interested in the game at which the note was won of the complainant,- and the suit was brought in Taylor’s name,for the use of Blevins, although- the latter was the owner' of the note, because' the former'had'omitted- to transfer the legal interest by dn indorsement. This being the case,if Taylor and Blevins are to be regarded as trustees for the complainant, then they must be liable each one for himself, for so much of the-judgment as he received, or otherwise had the benefit of.The general rule is, that they are responsible only for their own acts, and not for the acts of each other, unless they have made some agreement, by which they have expressly agreed to be bound for each other ; or they have by their own voluntary co-operation or connivance, enabled each other to accomplish some known object, in violation' of the- trust.- 2 Story’s Equity,. 520, et post.
There is nothing in-the record’showing, that Taylor and Blevins shOuld-be liable each-for the money received by the-otheiy on the judgment-against Vaughan; and consequently they are individually liable for the amounts respectively received by them. If one of them has, in good faith, under a contract made previous* to the exhibition of the complainant’s bill, had the benefit of the entire judgment, then he alone should be subjected to the decree.
*87To recapitulate — the complainant was entitled to a decree, adjudging to him the judgment against Vaughan, if it was unsatisfied: if that judgment was satisfied, then he was entitled to a decree against Taylor and Blevins, severally, for such portions ofit as they respectively received, or appropriated to their own use ; or if one of them had the entire benefit of the judgment, then he alone should be charged. But the answers of Vaughan and Phillips could not be received as evidence to charge either Taylor or Blevins with the receipt of money on the judgment.
2. In Mussina v. Bartlett, (8 Porter’s Rep. 277,) which was-a bill for the foreclosure of a mortgage, we held; that it was competent to refer the bill to a master, to take and report an-account of the monies due upon the mortgage, and to receive his report and-render a final decree in-the cause,- at the same-term. This case is decisive to show,' that the report of the master might- be confirmed- at the term at which it was made.-
But upon the first point considered, the decree of the -Chancellor must be reversed, and- the cause remanded, that it may be disposed of, according to the principles indicated. The dismissal of the bill as to Blevins was erroneous, taking the facts' stated by himself and his co-defendant Taylor, to be true, as from the posture’of the case they must be; but in order to bring in Blevins-again, it'will be-necess-aryfor the complainant to-ob* tain a reversal of.the decree-dismissing, the-bill as to him-.
We have thought it proper to state the law applicable to this eause with particularity, that the complainant may be advised against whom he is entitled to relief, and by what proof-the measure of-that-relief may be ascertained. •